Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 1 of 9




                                                          3/8/2021
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 2 of 9




                   8th             March
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 3 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 4 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 5 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 6 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 7 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 8 of 9
Case 1:20-cv-05482-VSB-KNF Document 25 Filed 03/08/21 Page 9 of 9
